    Case 2:14-cv-10162 Document 57 Filed 09/09/19 Page 1 of 4 PageID #: 732




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

IN RE: COLOPLAST CORP.
PELVIC SUPPORT SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                  MDL 2387

THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                                     TRANSFER ORDER
                                  FOR CASES ON EXHIBIT A

       The individual cases on Exhibit A were directly filed in the United States District Court

for the Southern District of West Virginia and are related to MDL 2387 (“Coloplast MDL”), 2:12-

md-2387, one of several MDLs assigned to me by the Judicial Panel on Multidistrict Litigation.

Of the approximately 2,558 cases originally filed in or transferred to the Coloplast MDL, only 31

remain. Of the remaining cases, 15 are listed on Exhibit A and are ready to be transferred to the

appropriate jurisdiction. In particular, the time to conduct discovery is complete in the cases on

Exhibit A, and the parties have had time to file dispositive and Daubert motions, responses and

replies. For the convenience of the parties and in order to promote the final resolution of these

cases, it appears to the court that the cases would be more expeditiously concluded in the venues

from which they arise. The parties have indicated collectively to the court or the court has

determined that proper venue resides in the United States District Courts identified in Exhibit A.

Upon transfer, I urge the receiving court to immediately set these cases for trial.


       Accordingly, pursuant to 28 U.S.C. § 1404(a), it is ORDERED that on September 23,

2019 (14 days after the date of entry of the order) (hereinafter the “Transfer Date”) the cases

identified on Exhibit A that are still pending shall be transferred to the United States District Courts
    Case 2:14-cv-10162 Document 57 Filed 09/09/19 Page 2 of 4 PageID #: 733



identified on Exhibit A. On or before September 22, 2019 (13 days after the date of entry of the

order), the parties are ORDERED to confer and to file in each individual member case identified

in Exhibit A, all documents from the main MDL that the parties jointly deem relevant to constitute

an appropriate record for the receiving court to consider. When filing the documents from the main

MDL, the parties are directed to use the CM/ECF event entitled “Designation of Record for MDL

Transfers” (available under Civil > Other Filings > Other Documents). When completing the event,

the “Main Document” should be the list of joint designations from the main MDL, and the

“Attachments” should be each individual document on the joint designation list with the

“Description” being the ECF number and a brief description of the document (i.e. ECF 96 – Joint

Stipulation of Experts). All cases on Exhibit A that are pending on the Transfer Date shall be

transferred, and the parties shall bear the consequences in the receiving court of any failure to

prepare an appropriate record as directed in this order. The parties and the receiving court are

advised that all Pretrial Orders entered in this matter are available for review on the court’s website

at www.wvsd.uscourts.gov/MDL/2387/orders.html and the master docket sheet can be found on

this court’s CM/ECF at 2:12-md-2387. Finally, the court advises the parties that while the docket

of the individual case will transfer to the receiving court, it is the parties’ responsibility to follow

the receiving court’s procedure for identifying any individual motions that remain pending and in

need of ruling.


       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract each member case listed on Exhibit A that remains pending and transfer it to

the corresponding United States District Court listed on Exhibit A. After transfer of each member

case listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED

to formally close the case and strike it from the docket of this court.

                                                   2
    Case 2:14-cv-10162 Document 57 Filed 09/09/19 Page 3 of 4 PageID #: 734



       The court further DIRECTS that a copy of this order and Exhibit A be filed in every case

listed on Exhibit A and sent to counsel of record or any unrepresented party for the cases listed on

Exhibit A.


                                              ENTER: September 9, 2019




                                                 3
         Case 2:14-cv-10162 Document 57 Filed 09/09/19 Page 4 of 4 PageID #: 735


                                            EXHIBIT A


        Civil Action No.                      Case Style                              Venue
 1   2:15-cv-04197         Morgan et al v. Mentor Worldwide LLC et al     Alabama - Northern District
2    2:14-cv-10162         Caddy v. Coloplast Corp.                       California - Southern District
 3   2:14-cv-12587         Jara et al v. Mentor Worldwide LLC et al       California - Southern District
 4   2:13-cv-20510         Tridente et al v. Mentor Worldwide LLC et al   Delaware
 5   2:17-cv-04024         Gnegy et al v. Coloplast Corp.                 Florida - Southern District
 6   2:18-cv-00052         Smith et al v. Coloplast Corp.                 Florida - Southern District
 7   2:16-cv-02071         Martin v. Mentor Worldwide LLC                 Georgia - Middle District
 8   2:17-cv-00482         Stevens v. Coloplast Corp.                     Illinois - Southern District
 9   2:16-cv-02756         Roberts et al v. Coloplast Corp.               Indiana - Southern District
10   2:17-cv-02506         Hardman v. Coloplast Corp.                     Michigan - Eastern District
11   2:14-cv-24123         Simmons v. Mentor Worldwide LLC et al          Missouri - Eastern District
12   2:12-cv-04093         Brackman v. Mentor Worldwide LLC               New Jersey
13   2:13-cv-20021         Johnson v. Mentor Worldwide LLC et al          Texas - Eastern District
14   2:16-cv-06483         Marston v. Mentor Worldwide LLC et al          Virginia - Western District
15   2:14-cv-20534         Stein v. Coloplast Corp.                       Washington - Eastern Distric
